Exhibit 10.15

EXECUTION VERSION

APPOINTMENT OF VALUATION AGENT

December 16, 2019

UBS AG, London Branch

Structured Funding

1285 Avenue of the Americas

New York, NY 10019-6064

Ladies and Gentlemen:

Reference is hereby made to the Indenture dated as of December 16, 2019 (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the Indenture) between Great Lakes BCPL Funding Ltd. (the
Issuer), and U.S. Bank, National Association, as trustee, whereby the Issuer (i)
proposes to issue and sell Class A Notes due December, 2029 (the Notes) in an
initial aggregate principal amount of U.S.$76,923,077 and (ii) intends to use
the proceeds of the Notes to fund the purchase of Portfolio Assets.  Capitalized
terms used but not defined herein have the respective meanings given to such
terms in the Indenture.

The Issuer hereby appoints UBS AG (UBS) as Valuation Agent under and for
purposes of the Indenture and, to the extent applicable, the other Transaction
Documents and (to the extent that the Valuation Agent is an express third party
beneficiary under any Transaction Document) the exercise by the Valuation Agent
on behalf of the Issuer of the Issuer's rights and remedies thereunder, and UBS
hereby accepts such appointment.

This letter agreement and the aforementioned appointment shall terminate upon
the earlier of (a) the termination date specified by UBS in a notice to the
Issuer and the Trustee that UBS has elected to terminate its appointment as
Valuation Agent with effect as of such termination date, and (b) the
satisfaction and discharge of the Indenture in accordance with Section 4.1
thereof.

The Issuer agrees that it shall indemnify UBS and its Affiliates and their
respective directors, officers, employees and agents (collectively, the UBS
Parties) for, and to hold them harmless against, any loss, liability or expense
(including reasonable and documented attorney’s fees and expenses) arising out
of or in connection with the acceptance by UBS of this appointment, the exercise
by UBS of its rights, or performance by UBS of its duties as Valuation Agent,
including the costs and expenses of defending themselves (including reasonable
and documented attorney’s fees and costs) against any claim or liability in
connection with the exercise or performance of any rights or duties of the
Valuation Agent under any Transaction Document; provided that no damages claimed
hereunder by any UBS Party are the result of acts or omissions constituting bad
faith, gross negligence, willful misconduct or fraud of any UBS Party’s
obligations hereunder or under the other Transaction Documents.  The obligations
of the Issuer under this letter agreement are limited recourse obligations of
the Issuer payable solely from the Collateral in accordance with the Indenture,
and following the realization of the Collateral in accordance with the Indenture
and the application of such amounts in accordance with the terms of the
Indenture, all claims of the Valuation Agent shall be extinguished and shall not
thereafter revive.

 

US3401691   116788-0237

Page 1

 

--------------------------------------------------------------------------------

 

The Valuation Agent may be removed for cause, on the thirtieth (30th) day after
the date on which the Issuer delivers written notice, setting forth the cause of
such removal, to the Valuation Agent.  For purposes of determining “cause” with
respect to removal of the Valuation Agent, such term shall mean the occurrence
of any of the following events:

 

(i)

The Valuation Agent breaches any provision of this Agreement or any other
Transaction Document to which it is a party, which violation or breach (1) has a
material adverse effect on the Holders of any Class A Notes and (2) if capable
of being cured, is not cured within ten (10) Business Days after the date on
which written notice of such breach has been given to the Valuation Agent by the
Issuer, or, if such violation or breach is not capable of being cured within ten
(10) Business Days but is capable of being cured in a longer period, the
Valuation Agent fails to cure such violation or breach within the period in
which a reasonably diligent person could cure such violation or breach, but in
no event greater than thirty (30) days;

 

(ii)

the filing of a decree or order for relief by a court having jurisdiction over
the Valuation Agent or any substantial part of its property in an involuntary
case under the Bankruptcy Law or any other applicable bankruptcy, insolvency or
other law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for the Valuation
Agent or for any substantial part of its property, or ordering the winding up or
liquidation of the Valuation Agent’s affairs, and such decree or order shall
remain unstayed and in effect for a period of sixty (60) consecutive days;

 

(iii)

the commencement by the Valuation Agent of a voluntary case under the Bankruptcy
Law or any other applicable bankruptcy, insolvency or other law now or hereafter
in effect, or the consent by the Valuation Agent to the entry of an order for
relief in an involuntary case under any such law;

 

(iv)

the consent by the Valuation Agent to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for the Valuation Agent or for any substantial part of its property, or
the making by the Valuation Agent of any general assignment for the benefit of
creditors; and

 

(v)

the failure by the Valuation Agent generally to pay its debts as such debts
become due, or the taking of action by the Valuation Agent in furtherance of the
actions described in the immediately preceding clauses (ii), (iii) or (iv).

If any of the events specified in the preceding clauses (i) though (v) shall
occur, the Valuation Agent shall give prompt written notice thereof to the
Issuer and the Trustee upon becoming aware of the occurrence of such event.  

If the Valuation Agent shall resign or be removed, or if a vacancy shall occur
in the office of the Valuation Agent for any other reason, the Issuer shall
promptly appoint a successor Valuation Agent.  The Issuer shall deliver such
appointment by written instrument, in duplicate, executed by an Authorized
Representative of the Issuer, one copy of which shall be delivered to the
Valuation Agent, one copy shall be delivered to the successor Valuation Agent,
and one copy shall be delivered to the Trustee.  

 

US3401691   116788-0237

Page 2

 

--------------------------------------------------------------------------------

 

Every successor Valuation Agent appointed hereunder shall meet the requirements
of this Agreement and shall execute, acknowledge and deliver to the Issuer and
the incumbent Valuation Agent an instrument accepting such appointment.  No
acceptance of appointment by the successor Valuation Agent shall become
effective without the prior written consent of each Holder of the Notes.

If the Issuer shall fail to appoint a successor Valuation Agent and an
instrument of acceptance by a successor Valuation Agent shall not have been
delivered to the Trustee within thirty (30) days after the giving of notice of
resignation or removal, the Trustee or any Holder, on behalf of itself and all
others similarly situated, may petition any court of competent jurisdiction for
the appointment of a successor Valuation Agent satisfying the requirements of
this Agreement.  It is expressly agreed that the appointment of the Valuation
Agent hereunder is being made for the benefit not only of the Issuer but also
the Trustee and each Holder and accordingly the Trustee and each Holder shall
constitute a third party beneficiary of this Agreement.

If the Issuer seeks to terminate the Valuation Agent for cause when no such
cause exists, it is agreed and acknowledged by the parties hereto that the
Holders could be irreparably harmed and monetary damages may not provide an
adequate remedy.  Accordingly, it is agreed that any Holder may apply for and
shall be entitled to temporary, preliminary and permanent injunctive relief
(without the necessity of posting a bond or other security) in order to prevent
the termination of the Valuation Agent when no alleged cause event has
occurred.  It is understood that any such injunctive remedy shall not be
exclusive or waive any right to other remedies at law or in equity.

Notwithstanding any other provision of this Agreement, the Valuation Agent may
not, prior to the date which is one year and one day (or, if later, upon the
conclusion of the then applicable preference period) after the payment in full
of all the Notes, institute against, or join any other Person in instituting
against, the Issuer any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, or other proceedings under United States
Federal or state bankruptcy laws, or any similar laws.

No amendment, modification or waiver in respect of this letter agreement will be
effective unless in writing (including a writing evidenced by a facsimile or
other electronic transmission) and executed by each of the parties or confirmed
by an exchange of electronic messages on an electronic messaging system.  This
letter agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts, each of which will be deemed an
original, and all of which together constitute one and the same
instrument.  Delivery of an executed counterpart signature page of this letter
agreement by e-mail (PDF) or facsimile shall be effective as delivery of a
manually executed counterpart of this letter agreement.

This letter agreement shall be construed in accordance with, and this letter
agreement and all matters arising out of or relating in any way whatsoever to
this letter agreement (whether in contract, tort or otherwise) shall be governed
by, the law of the State of New York.

 

US3401691   116788-0237

Page 3

 

--------------------------------------------------------------------------------

 

EACH OF THE ISSUER, THE SOLE SHAREHOLDER AND UBS HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY PROCEEDINGS.  Each party hereby (i) certifies that no
representative, agent or attorney of the other has represented, expressly or
otherwise, that the other would not, in the event of any suit, action or
proceedings relating to this letter agreement or any matter between the parties
arising under or in connection with this letter agreement, seek to enforce the
foregoing waiver and (ii) acknowledges that it has been induced to enter into
this letter agreement by, among other things, the mutual waivers and
certifications in this and the preceding paragraph.

 

- signature pages follow -

 

 

 

US3401691   116788-0237

Page 4

 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our agreement, please so indicate in the
space provided below for that purpose, whereupon this letter agreement and such
acceptance hereof shall constitute a binding agreement between the Issuer, the
Sole Shareholder and UBS on the date first set forth herein.

 

Very truly yours,

 

GREAT LAKES BCPL FUNDING LTD.,

as Issuer

 

 

By:

/s/ Pamela Sen-Gupta

Name:

Pamela Sen-Gupta

Title:

Director

 

 

Appointment of Valuation Agent

--------------------------------------------------------------------------------

 

BC Partners Lending Corporation

as Sole Shareholder

 

By:

/s/ Edward Gilpin

Name:

Edward Gilpin

Title:

Chief Financial Officer

 

 

Appointment of Valuation Agent

--------------------------------------------------------------------------------

 

Accepted and agreed to as of the date set forth above:

UBS AG, LONDON BRANCH

 

By:

/s/ Richard Y. Smith

Name:

Richard Y. Smith

Title:

Authorized Signatory

 

By:

/s/ Owen Ticar

Name:

Owen Ticar

Title:

Authorized Signatory

 

Appointment of Valuation Agent